 

 

Fill in this information to identify your case and this filing:

Debtor 1 W. Wesley Drummon

 

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

 

Case number 49-10670 HM Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

WH No. Go to Part 2.
0 Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
“someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

MNo
O Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
OC Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here oie te vs : => $0.00

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

MI No
O Yes. Describe...

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

HNo
O Yes. Describe.....

Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com ( h Best Case Bankruptcy

 

 
 

 

Debtor 1 W. Wesley Drummon Case number (ifknown) 19-10670

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

No
O Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poo! tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

MNo
DO Yes. Deseribe.....

10. Firearms
Examples: Pistols, riflas, shotguns, ammunition, and related equipment

No
0 Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

ONo
M Yes. Describe.....

 

[clothing _ $1,000.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

Bi No
C) Yes. Describe...

13. Non-farm animals
Examples: Dogs, cats, birds, horses

HNo |
O Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
HNo
C Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $1,000.00

 

 

 

Describe Your Financial Assets

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Bi No
TVS ac ceccecsscccsssssssessstsassssssussesssscnessussouccessvecessnvsuesssnuessesssantensesnesutencessrsseesres

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

ONo
a YVQS...cescceertcererees Institution name:
convenience
17.1. checking TD Bank $145.70
Official Form 106A/B Schedule A/B: Property GW, page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

Debtor? W. Wesley Drummon Case number (ifknown) 4149-10670

17.2. permierchecking TD Bank $1,500.00

 

 

17.3. savings TD Bank $416.16

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Eno
DV Ye... cecccccccsceeee Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
' Joint venture

ONo

Yes. Give specific information about them...................
Name of entity: % of ownership:

Capital Street Finance LLC. Financial company -

accounts receivable financing but has not

conducted busiiness in years. Currently the

account has approximatly $7,000. Money is kept

in the account to pay fees to the State of

Delaware, voicemail etc & minimum expenses.

Debotr is 1 of 10 members to this LLC. % $0.00

 

 

Banc Partners LLC. Business invests in US :
commercial banks and financial technical

companies. 10 people including the Debtor own

this LLC. A virtual office is open, not active,

there is no business, it is only active to keep its

corporate existtance. % $0.00

 

 

Taipan Holdings, LLC % $0.00

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo
D Yes. Give specific information about them
lssuer name:

21. Retirement or pension accounts
Examples: Interests in RA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HINo '

C1 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

HI No
DYES. oo ecccecceccesseseeee institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
HI No
OO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

Debtor1 W. Wesley Drummon Case number (ifknown) 19-10670

o VOSoocccccccces Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
No

C1 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Bi No
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
BNo

Cl] Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
MNo

O Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HNo
Cl Yes. Give specific information...

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

HNo
D Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

No

OD Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
DO Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Hi No.
C2) Yes. Describe each claim.........
34. Other contingent and untiquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
HI No
0 Yes. Describe each claim.........
35. Any financial assets you did not already list

HNo
DO Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bastcasa.com Best Case Bankruptcy

 

 
 

 

‘Debtor1 ~ Ww. Wesley Drummon Case number (if known)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable Interest in any business-related property?
a No. Go to Part 6.

D Yes. Go to line 38.

Ecuasas Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, tist it in Part 1.

19-10670

 

 

$2,061.86

 

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Hi ho. Go to Part 7.
0 Yes. Go to line 47.

TERRA Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MNo
OD Yes. Give specific information.........

54. Add the dollar value of all of your entries from Part 7. Write that number here ..........s-sccceseecscesseenees

List the Totals of Each Part of this Form

 

 

$0.00

 

 

 

55. Part 1: Total real estate, line 2

 

56. Part 2: Total vehicles, line 5 $0.00
57. Part 3: Total personal and household items, line 15 $1,000.00
"58. Part 4: Total financial assets, line 36 $2,061.86
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61, Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $3,061.86

63. Total of all property on Schedule A/B. Add line 55 + line 62

Official Form 106A/B Schedule A/B: Property
Softwara Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com

Copy personal property total

$0.00

____ $3,061.86.

 

 

$3,061.86

 

 

page 5
Best Case Bankruptcy

 

 
 

Fill in this information to identify your case:

Debtor 1 W. Wesley Drummon
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

 

Case number 19-10670
(if known) Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 416

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
CZ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
a You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
i 11 U.S.C. § 522(d)(3
clothing $1,000.00 $1,000.00 § 522(d)(3)

 

Line from Schedule A/B: 11.1
C 100% of fair market value, up to
any applicable statutory limit

 

convenience checking: TD Bank $145.70 fl $145.70 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 17.1

 

C) 400% of fair market value, up to
any applicable statutory limit

 

permier checking: TD Bank $1,500.00 $1,500.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 17.2 ,

 

O 100% of fair market value, up to
any applicable statutory limit

 

sayings: JO) Bank $416.16 i $416.16 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 17.3

 

O 100% of fair market value, up to
any applicable statutory limit

 

vo

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

Debtor1 W. Wesley Drummon

Brief description of the property and line on Current value of the
Schedule A/B that lists this property portion you own

Copy the vatue from

Schedule A/B

Capital Street Finance LLC.
Financial company - accounts

$0.00

Case number (if known)

Amount of the exemption you claim

i
1
Check only one box for each exemption. |

BE $0.00

 

receivable financing but has not
conducted busiiness in years.
Currently the account has
approximatly $7,000. Money is kept
in the account to pay fees to the
State of Delaware, voicemail etc &
min

Line from Schedule A/B: 19.1

D0 100% of fair market value, up to
any applicable statutory limit

19-10670

 

Specific laws that allow exemption

114 U.S.C. § 522(d)(5)

 

Banc Partners LLC. Business
invests in US commercial banks and

$0.00

a $0.00

 

financial technical companies. 10
people including the Debtor own this
LLC. A virtual office is open, not
active, there is no business, it is only
active to keep its corporate
existtance.

Line from Schedule A/B: 19.2

O 100% of fair market value, up to
any appticable statutory limit

41 U.S.C. § 522(d)(5)

 

Taipan Holdings, LLC
Line from Schedule A/B: 19.3

$0.00

a $0.00

 

O 100% of fair market value, up to
any applicable statutory limit

11 U.S.C, § 522(d)}(5)

 

3. Are you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

OQ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

HE No
O No

O Yes

Official Form 106C Schedule C: The Property You Claim as Exempt [WP

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

page 2 of 2
Best Case Bankruptcy

 

 
